DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-12 are currently under examination. Claims 13-20 are withdrawn from consideration. No claim is amended, newly added and cancelled.
Previous Grounds of Rejection
Regarding claims 1-12, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands.
Regarding claims 1-12, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending application 17/056, 473 is withdrawn because Terminal Disclaimer filed on 10/27/2022 was approved on 10/27/2022.
Regarding claims 1-12, the rejection under 35 U.S.C. 103(a) as being unpatentable over Desjardins et al. (US 2014/0080970 A1), and in view of Carney et al. (CA 2127447 C) is withdrawn. Applicant's request for reconsideration of the non-finality of the rejection of the last Office action in the Applicant Arguments/Remarks filed 10/27/2022 is persuasive. Because Desjardins et al. does not specific disclose the tungsten compound having an oxidation state of greater than or equal to 5+. Therefore, the non-finality of that action is withdrawn.
New grounds of rejections are set forth below.
Previous & New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for a procatalyst recited in the claims 1-12.  The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a procatalyst comprising MgCl2 catalyst support catalyst with a broad claimed Ti component, a broad claimed chlorinating agent and a broadly claimed a transition metal compound having an oxidation ≥5+.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn an organometallic complex containing MgCl2 catalyst support catalyst with a broad claimed Ti component, a broad claimed chlorinating agent and a broadly claimed a transition metal compound having an oxidation ≥5+. 
 It renders the scope of the claims wide. 
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art: the nature of the invention is to a procatalyst MgCl2 catalyst support catalyst with a broad claimed Ti component, a broad claimed chlorinating agent and a broadly claimed a transition metal compound having an oxidation ≥5+. Applicants fail to provide any evidence to support a transition metal compound such as a compound of zinc or zirconium having an oxidation state≥5+.
The instant examples do not provide all claimed transition metal compound including a compound of zinc or zirconium having an oxidation state≥5+ as the instant claims. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The state of the prior art with respect to this particular claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and organometallic chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. 
The instant examples do not provide a procatalyst comprising a transition metal compound such as a compound of zinc or zirconium having an oxidation state≥5+. 
One of ordinary skill in the art would not know what kind of the transition metal compound such as a compound of zinc or zirconium having an oxidation state≥5+ is used according these examples and clearly not be relying on the teachings of the specification or the state of the art (see the instant Specification, US 2021/0205786 of [0033]).
Thus it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a), for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “soluble transition metal compound” recited in claim 1 is indefinite because the solubility of the transition metal and a temperature to determine the solubility in hydrocarbon are missing. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b), for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desjardins et al. (US 2014/0080970 A1), and in view of Gruter et al (Combinatorial Chemistry & High Throughput Screening, 2012, 15(2), 180-188), and further in view of Carney et al. (CA 2127447 C).
Regarding claim 1, Desjardins et al teach a multi-metallic Ziegler-Natter procatalyst (title) comprising MgCl2 support with compounds containing titanium such as TiCl4 ([0049]) (applicant’s a titanium containing component), compound containing VIB metal tantalum (applicant’s a hydrocarbon soluble transition metal compound having an oxidation state ≥5), and an alkylaluminum halide such as EtAlCl2 (applicant’s chlorinating agent ([0009], [0021], [0023] and [0049]).
Although Desjardins et al. do not specific disclose the compound containing VIB metal tungsten having an oxidation state ≥5 as per applicant claim 1, Gruter et al. teach a polymerization catalyst comprising Ta(V) butoxide Ta(O-Bu)5 which is a tantalum compound having an oxidation state of 5 (Table 4):

    PNG
    media_image2.png
    823
    856
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Ta(OBu)5 taught by Gruter et al. in the procatalyst taught by Desjardins et al. to obtain the invention as specified in the claim 1 as an alternative tantalum compound, and have a reasonable expectation of success. 
Since both Gruter et al. and Desjardins et al. teach polymerization catalysts comprising tantalum compounds, one would have a reasonable expectation of success.
Although neither Gruter et al. nor Desjardins et al. specific discloses the surface area of MgCl2 as per applicant claim 1, Carney et al. teach a catalyst for olefin polymerization comprising Group VIB metal compound with oxidation state of +5 or +6 on MgCl2 support. The surface area of support preferred ranges 100-370 m2/g (pages 5-6, 8-12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the MgCl2 support with the surface area  100-370 m2/g taught by Carney et al. in the procatalyst taught by the combined references of Gruter et al. and Desjardins et al. to obtain the invention as specified in the claim 1, motivated by the fact that the resulting catalyst are high productivity alpha-olefin polymerization and produce linear polyethylenes (page 5).
Since all of Desjardins et al., Gruter et al.  and Carney et al. teach polymerization catalysts, one would have a reasonable expectation of success.
Since the combined references of Gruter et al., Desjardins et al. and Carney et al. teach all of the claimed reagents and composition, the physical properties of the tantalum compound (i.e., soluble in hydrocarbon, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claim 2, as discussed above, the combined references of Desjardins et al., Gruter et al. and Carney et al. teach VIB metal compound such as tantalum compound Ta(OBu)5 having an oxidation state of 5+ as the instant claim (Desjardins et al. [0043], Carney et al. page 10, Gruter et al. Table 4).
Regarding claim 3, as discussed above, the combined references of Desjardins et al., Gruter et al and Carney et al. teach surface area of MgCl2 having a range upto 370 m2/g which overlaps the instant claimed ranges.
The references differ from Applicant's recitations of claims by not disclosing identical ranges (greater than 150 m2/g). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Regarding claims 4-5, Desjardins et al. teach hydrocarbon solvents ISOPARTM E and EtAlCl2 in hexane as the instant claim ([0049]).
Regarding claims 6-7, as discussed above, Desjardins et al. teach TiCl4 as the instant claim ([0049]).
Regarding claims 8-9, as discussed above, the combined references of Gruter et al. and Desjardins et al. teach EtAlCl2 and Ta(OBu)5 as the instant claim ([0043] and [0049]).
Regarding claim 10, Desjardins et al. teach mixing TiCl4 (16 mL of 0.25 M solution) with VOCl3 (32 mL in 0.25 M solution). Therefore, a molar ratio of VIB metal of V :Ti is 2:1. Alternative Group VIB metal compound such as Ta(OBu)5 to Ti molar ratio is 2:1 as the instant claim ([0053]).
Regarding claims 11-12, Desjardins et al. teach mixing MgCl2 (800 mL in 0.2 M, 0.16 mol), TiCl4 (16 mL of 0.25M solution, 0.004 mol) with EtAlCl2 (32 mL in 1.0 M solution, 0.032 mol). Therefore, a molar ratio of Al: Ti is 8:1, a molar ratio of Mg: Ti is 40:1. They are encompassed the instant claimed ranges.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed 10/27/2022 with respect to claims 1-12, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding claims 1-12 rejected 35 USC 112(b), applicants argued a person of ordinary skill in the art would know or could easily ascertain whether a given transition metal compound is hydrocarbon soluble. Namely, the number of transition metals that have an oxidation state that is greater than or equal to 5+ is relatively small, and a person of ordinary skill in the art would easily be able to ascertain which of these metals are soluble in a hydrocarbon. Moreover, paragraphs [0030] to [0032] and the examples of the specification disclose specific transition metal compounds that can be used (Remarks, page 5). 
The Office respectfully disagrees. As set forth in the previous non-final office action dated on 07/27/2022, the limitation of “soluble transition metal compound” recited in claim 1 is indefinite because the solubility of the transition metal and a temperature to determine the solubility in hydrocarbon are missing. It is known a solubility of a substance increases on increasing the temperature and the amount of solvent used. The claimed solubility of transition metal compound, a broad claimed temperature ranges and a broad claimed hydrocarbon and amounts thereof are indefinite.
As such, the rejection is proper and stands.



Applicants argued Carney does not teach or fairly suggest the use of a magnesium chloride support as part of a two-metal procatalyst system. In fact, the catalyst systems taught by Carney are entirely structurally and chemically dissimilar to the procatalyst recited in claim 1 (Remarks, pages 6-9).
Applicant’s arguments against the reference of Carney et al. are not found persuasive. 
Because, note that while Desjardins et al. and Gruter et al. do not disclose all the features of the present claimed invention, Carney et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a support MgCl2 having a surface area of 100-370 m2/g, and in combination with the references of Desjardins et al. and Gruter et al, discloses the presently claimed invention as set forth in the office action mailed on 07/27/2022.
As such, the rejection of claim 1 as set forth in the office action above is proper and stands.
The rejection for the remaining claims, 2 through 12, were either directly or indirectly dependent thereon stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).